Bartoh, J.:
The petitioner in this case was indicted in the District «Court of the First Judicial District, jointly with the petitioner in the case of In re Gannett (decided at this ■term) ante, 283, 39 Pac. 496, for the crime of grand larceny, He was tried separately, convicted, and sentenced to imprisonment in the penitentiary for a term of two years. The facts are the same in both cases and piecisely the same legal questions are involved, and therefore, for our decision •of all the questions raised hy the record in this case, we refer to the opinion in Re Gannett. On the authority of that case, the application for the writ herein is denied.
Merritt, C. J., and Shith, J., concur.